Citation Nr: 0008325	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-38 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury with osteoarthritis and 
synovitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1988 and from February 1992 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This case was the subject of a January 1998 
hearing before the undersigned Board member, and was the 
subject of a Board remand dated in June 1998. 


REMAND

During a June 1999 VA examination, the examiner noted that 
after leaving active military duty in 1995, the veteran had 
been followed for problems with both knees by physicians at 
the Veterans Administration Hospital in Kansas City.  The 
veteran indicated that he had been advised he would need a 
right knee replacement.  These records of treatment may 
reasonably be expected to be relevant to determination of the 
level of the veteran's right knee disability, and the nature 
and etiology of any left knee disability.  These documents 
are, in contemplation of law, before the Secretary and the 
Board and should be included in the record.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

Also, the Board is of the view that the veteran's June 1999 
VA examination was not sufficient for rating purposes.  The 
findings are not specific enough with respect to level of 
disability or etiology.  38 C.F.R. § 4.10 provides that in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.   See Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991);  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for left knee or right knee 
disability.  This information should 
include any treatment between his first 
and second periods of service.  Securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
obtained by the RO and associate them 
with the claims folder.  The records 
sought must include all VA records of 
treatment for left or right knee 
disability at the VA Medical Center in 
Kansas City, Kansas, dated from August 
1995 forward.  The RO is also advised 
that during his June 1998 Board hearing, 
the veteran discussed treatment in 1996 
or 1997 at Fort Riley for knee problems.

2. After the aforementioned development 
has been completed, but in any event, the 
RO should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist to determine the 
manifestations of his service-connected 
right knee disability, and the nature and 
etiology of any left knee disability.  
The claims folder and a separate copy of 
this remand must be made available to the 
orthopedist for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The orthopedist should set forth all 
objective findings regarding the right 
knee disability, including complete range 
of motion measurements.  Range of motion 
measurements should reflect functional 
range of motion as limited by pain, 
arthritis, residuals of a meniscectomy, 
ligamentous damage, or any other knee 
pathology.  The orthopedist should obtain 
a history and note any objective findings 
regarding the following: functional loss 
due to pain, weakened movement, excess 
fatigability, incoordination, and painful 
motion or pain with use of the right 
knee.  The orthopedist should 
specifically describe the presence and 
extent of any instability of the knee.  
The orthopedist should also address the 
effect of the veteran's current right 
knee disability on his ability to perform 
routine functions. 

Also, the orthopedist should determine 
the nature and etiology of any left knee 
disability, to include instability 
secondary to anterior cruciate ligament 
insufficiency.  All indicated tests and 
studies, including X-rays, should be 
performed.  The examiner should state 
whether the veteran's left knee 
disability as likely as not (a 50 percent 
or more likelihood) originated during 
service, or is caused or aggravated by 
the veteran's current right knee 
disability.   The examiner should express 
an opinion as to (1) the effect, if any, 
of the right knee disability on his 
nonservice-connected left knee 
disability; and (2) whether there has 
been any aggravation of left knee 
disability as a result of the service-
connected right knee disability.  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

4.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.
In addressing the orthopedic increased 
rating issue, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. §§  4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In addition, the RO should consider 
whether the components of the veteran's 
right knee disability should be 
separately rated in accordance with 
VAOPGCPREC 23-97.  Also, the RO should 
consider the provisions of 38 C.F.R. § 
3.321(b)(1), and determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


